DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection, based on newly added reference Garnier et al. (2013/0076310),  does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. The specification states the switching unit comprises switches in Par.40. In light of the specification, Par.19-20 and 32-34, the control unit is interpreted as a processor, microcontroller, computer or equivalents, as it would be understood by those of ordinary skill in the art.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 is indefinite because it depends from cancelled claim 11. 
For the purpose of examination Claim 12 is interpreted as depending from Claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (2015/0137594), Ichikawa et al. (JP2014-193033) and Garnier et al. (2016/0076310).
Claim 1: Yamazaki teaches a storage system configured to deliver electric power for propulsion of a vehicle (10) (Fig.1), the storage system comprising: a first storage module (11) comprising: at least N first sub-modules for the storage of electrical energy, where N>1, each of the N first sub-modules (plurality of modules) comprising a plurality of individual storage cells (plurality of cells) (Par.26); a second storage module (19) with at least one second sub-module for the storage of electrical energy, wherein the second storage module (19) comprises a DC voltage converter (20) which is configured to couple the second sub-module (19) with the first storage module (11) (Par.29); a charge mode, during which the vehicle (10) is connected to a charging station (30) (Par.23), and a drive mode, during which the first storage module (11) provides electric power for propulsion of the vehicle (10) (Par.24), and a control unit (21) to control the DC voltage converter (20) (Par.30).
Yamazaki does not explicitly teach a switching unit configured to connect the N sub-modules in series, forming a series circuit and thereby electrically connecting the N sub-modules to a charging station interface, when the storage system is in a charge mode, and to connect the N sub-modules in parallel, forming a parallel circuit and thereby electrically disconnecting the N sub-modules from the charging station interface, when the storage system is in a drive mode; wherein the charging station interface is where the first storage module electrically interfaces with a charging station.
Ishikawa teaches a storage system configured to deliver electric power for propulsion of a vehicle (Par.23-25), the storage system comprising: a first storage module comprising at least N first sub-modules (Ba1-Ba2), each of the N first sub-modules (Ba1-Ba2) comprising a plurality of individual storage cells (5) (Par.22); a 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Ishikawa in the system of Yamazaki to have had used conventional low-voltage components during discharge (Par.9) and allowed the components to be quick charged with high voltage during charging (Par.9).
Furthermore, Yamazaki does not explicitly teach a second switching unit which, in the charge mode, is configured to arrange the second storage module as between connections: in parallel with a first sub-quantity of the N first sub-modules, and in parallel with a second sub-quantity of the N first sub-modules, different from the first sub-quantity.
Garnier teaches a storage system (Fig.7) comprising: a first storage module (1) comprising: at least N first sub-modules (11) for the storage of electrical energy (Par.95); a second storage module (5) with at least one second sub-module for the storage of electrical energy (Par.140); a switching unit (15) which is configured to arrange the second storage module (5) as between conditions: in parallel with a first sub-quantity of the N first sub-modules (11), and in parallel with a second sub-quantity 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Garnier in the device of Yamazaki to have had charged the second storage module while balancing the charge of the first sub-modules (Par.153-154); thereby preventing overcharging/undercharging any of the first sub-modules (Par.11).
Claim 2: Yamazaki, Ichikawa and Garnier teach the limitations of claim 1 as disclosed above. Yamazaki teaches wherein a drive system of the vehicle (10) is rated for electrical energy at a drive voltage (Par.25); the second sub-module (19) has a second rated voltage (Par.30); and the DC voltage converter (20) is configured to convert electrical energy between the second rated voltage and the drive voltage (Par.30).  
Yamazaki does not explicitly teach the N first sub-modules each have a rated voltage which corresponds to the drive voltage.
Ichikawa teaches N first sub-modules (Ba1-Ba2) have the same voltage during a discharging mode (Par.37, The battery units are connected in parallel during discharge).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have had the teachings of Ichikawa in the system of Yamazaki have had allowed continued operation of the vehicle if one of the N sub-modules has an abnormality due to each N sub-module being able to supply the drive voltage by itself (Par.64) (Illustrative reference Walker (2017/0005375) (Par.20, Lines 14-19)).
Claim 3: Yamazaki, Ichikawa and Garnier teach the limitations of claim 1 as disclosed above. Yamazaki teaches a charging station (30) for the charging of the N first sub-modules (11) (Par.26) and the second sub-module (19) delivers electrical energy at a charging voltage (Par.35-36).
Yamazaki does not explicitly teach the charging voltage corresponds to N times the drive voltage.  
Ichikawa teaches a charging station (20) delivering a charging voltage that corresponds to N times the N sub-module voltage (Par.38-39).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Ichikawa in the device of Yamazaki to have had fast charged the batteries by supplying a higher voltage (Par.9 and 19).
Claims 4-6: Yamazaki, Ichikawa and Garnier teach the limitations of claims 1-3 as disclosed above. Yamazaki teaches in the charging mode, the N first sub-modules (11) are connected with a charging socket (charging inlet) of the vehicle (10), wherein the storage system is connectable to a charging station (30) by the charging socket (charging inlet) (Par.24); and in the drive mode, the N first sub-modules (11) are connected with a drive system (13-15) of the vehicle (10) (Par.24).  
Yamazaki does not explicitly teach the control unit is configured to at least one of: actuate the switching unit such that, in the charging mode, the series circuit comprised of the N first sub-modules is connected in parallel with a charging socket of the vehicle, and actuate the switching unit such that, in the drive mode, the parallel circuit of the N first sub-modules is connected in parallel with a drive system of the vehicle.  16 DCACTIVE-44741714.2 Attorney Docket No. 080437.PB087US  

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Ichikawa in the device of Yamazaki to have had automatically selectively controlled a series or parallel connection of the N sub-modules (Par.35); and have had used conventional low-voltage components during discharge (Par.9) and allowed the components to be quick charged with high voltage during charging (Par.9).
Claims 7-10: Yamazaki, Ichikawa and Garnier teach the limitations of claims 1-4 as disclosed above. Yamazaki teaches the control unit (21) is configured to actuate the DC voltage converter (20) in at least one of the charge mode and the drive mode such that electric power that is delivered to, or tapped off from, the second sub-module (19) is adjusted in accordance with a target capacity (Par.34).  
Claim 12: Yamazaki, Ichikawa and Garnier teach the limitations of claim 1 as disclosed above. Yamazaki does not explicitly teach the control unit is configured to actuate the second switching unit such that, in the charge mode, the second storage module: is arranged in parallel with the first sub-quantity in a first phase; and is arranged in parallel with the second sub-quantity in a second phase.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Garnier in the device of Yamazaki to have had charged the second storage module while balancing the charge of the first sub-modules (Par.153-154); thereby preventing overcharging/undercharging any of the first sub-modules (Par.11).

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (2015/0137594), Ichikawa et al. (JP2014-193033) and Garnier et al. (2013/0076310) as applied to claims 1-3 above, and further in view of Weicker et al. (2016/0380315).
Claims 13-15: Yamazaki, Ichikawa and Garnier teach the limitations of claims 1-3 as disclosed above.  Yamazaki does not explicitly teach the control unit is configured to control the DC voltage converter such that the second storage module, on average, has a higher load than the first storage module. 
Weicker teaches a control unit configured to control a DC voltage converter (DC/DC) (Fig.1) such that a second storage module (Second set), on average, has a 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Weicker in the system of Yamazaki to have had allowed for higher power output capabilities for longer operating time (Par.88) by having two storage modules capable of meeting different power demands (Par.88).
Claim 16: Yamazaki, Ichikawa and Garnier teach the limitations of claim 1 as disclosed above.  Yamazaki does not explicitly teach the first storage module has a first storage capacity, and the second storage module has a second storage capacity; in a time interval, the first storage module has a first throughput of electrical energy relative to the first storage capacity, and the second storage module has a second throughput of electrical energy relative to the second storage capacity; and the control unit is configured to control the DC voltage converter such that, in the time interval, the second throughput is greater than the first throughput.  
Wicker teaches a first storage module (first set/power set) has a first storage capacity, and a second storage module (second set/energy set) has a second storage capacity (Par.42, The battery sets have different output power capabilities.);18DCACTIVE-44741714.2 Attorney Docket No. 080437.PB087USin a time interval (Fig.3C), the first storage module (first set/power set) has a first throughput of electrical energy relative to the first storage capacity (line 324), and the second storage module (second set/energy set) has a second throughput of electrical energy relative to the second storage capacity (line 322) (Par.128); and the control unit is configured to control the DC voltage converter such that, in the time interval (Fig.3C, 2.25-3.75), the second throughput is greater than the first throughput (Par.130-131).  
.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki (2015/0137594), Ichikawa et al. (JP2014-193033), Garnier et al. (2013/0076310) and Mensah-Brown et al. (2016/0121749).
Claim 17: Yamazaki teaches a method for operating a storage system for an electrically powered vehicle (10), wherein the storage system (Fig.1) comprises: a first storage module (11), comprising:  at least N first sub-modules (plurality of modules) for the storage of electrical energy, where N>1, each of the N first sub-modules (plurality of modules) comprising a plurality of individual storage cells (plurality of cells) (Par.26), and a second storage module (19) having at least one second sub-module for the storage of electrical energy, and having a DC voltage converter (20) (Par.29), wherein the method comprises the acts of: in a charge mode of the storage system, during which the vehicle (10) is connected to a charging station (30) to charge the first storage module (11) with a charging voltage (Par.27); and arranging the DC voltage converter (20) with at least a proportion of the N first sub-modules (11) to charge the second sub-module (19) (Par.29); and in a drive mode of the storage system, during which the first storage module (11) provides electric power for propulsion of the vehicle (10) (Par.24); and arranging the DC voltage converter (20) with the N first sub-modules (11) (Par.38) during a drive mode (traveling).

Ishikawa teaches a storage system configured to deliver electric power for propulsion of a vehicle (Par.23-25), the storage system comprising: a first storage module comprising at least N first sub-modules (Ba1-Ba2), each of the N first sub-modules (Ba1-Ba2) comprising a plurality of individual storage cells (5) (Par.22); a switching unit (SW3-SW6) configured to connect the N sub-modules (Ba1-Ba2) in series (Fig.3), forming a series circuit and thereby electrically connecting the N sub-modules (Ba1-Ba2) to a charging station interface (2), when the storage system is in a charge mode (Par.38), and to connect the N sub-modules (Ba1-Ba2) in parallel (Fig.2), forming a parallel circuit and thereby electrically disconnecting the N sub-modules (Ba1-Ba2) from the charging station interface (2) (Fig.2), when the storage system is in a discharging mode (Par.37); wherein the charging station interface (2) is where the first storage module electrically interfaces with a charging station (20) (Par.24).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Ishikawa in the system of Yamazaki to have had used conventional low-voltage components during discharge (Par.9) and allowed the components to be quick charged with high voltage during charging (Par.9).

Garnier teaches a storage system (Fig.7) comprising: a first storage module (1) comprising: at least N first sub-modules (11) for the storage of electrical energy (Par.95); a second storage module (5) with at least one second sub-module for the storage of electrical energy (Par.140); a switching unit (15) which is configured to arrange the second storage module (5) as between conditions: in parallel with a first sub-quantity of the N first sub-modules (11), and in parallel with a second sub-quantity of the N first sub-modules (11), different from the first sub-quantity (Par.147-149, The sub-quantities connected to the second storage module vary with time based on the amount of charge in the sub-modules.).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Garnier in the device of Yamazaki to have had charged the second storage module while balancing the charge of the first sub-modules (Par.153-154); thereby preventing overcharging/undercharging any of the first sub-modules (Par.11).
Furthermore, Yamazaki does not explicitly teach the DC voltage converter is in parallel with at least a portion of the N first sub-modules during charge; and DC voltage converter is arranged in parallel with the N first sub-modules in a drive mode.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have had the teachings of Mensah-Brown in the system of Takeshita to have had provided appropriate electrical connection for the transfer of power between a first storage battery and a second storage battery (Par.4-5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hayashigawa (2012/0007557) teaches a storage system comprising: N sub-modules (302 and 304) forming a series circuit when the storage system is in a charge mode, during which a vehicle is connected to a charging station (300) (Par.7 and 24) (Fig.3); and the N sub-modules (302 and 304) forming a parallel circuit during a drive mode (discharging), during which a first storage module (302/304) provides the electric power for propulsion to the vehicle (Par.26) (Fig.4).

Nayar et al. (2016/0336623) discloses selectively connecting modules of a first storage module (1215) in parallel with a second storage module (1220) (Fig.12) during a charge operation in order to balance the first storage module (Par.186-188).

Bourilkov et al. (2009/0085515) discloses a storage system (10) (Fig.1) comprising: N sub-modules (12a-12c) comprising a plurality of individual storage cells (Par.31); a switching unit (Par.76, MOSFET transistors) configured to connect N sub-

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHALI ALEJANDRA TORRES RUIZ whose telephone number is (571)270-1262.  The examiner can normally be reached on M-F 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 5712725056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JOHALI A TORRES RUIZ/Examiner, Art Unit 2859      

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859
May 12, 2021